— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 6, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
After firing an employee for swearing, claimant, a manager of a restaurant, followed her outside, swore at her and threatened her. As a result of this incident, claimant was fired. Claimant not only admitted to this behavior, but he had signed a copy of the employer’s rules which stated that he could be discharged for such conduct as it was detrimental to *854the employer’s interest. A violation of a company rule of which an employee is aware has been held to constitute misconduct (see, Matter of Sylvester [Hartnett], 143 AD2d 478; Matter of Beykirch [Roberts] 125 AD2d 857, lv denied 73 NY2d 704; Matter of Green [Levine] 53 AD2d 782). In addition, claimant engaged in the same conduct for which he found objectionable when displayed by a co-worker and for which he found it necessary to fire her. Under these circumstances, the determination of the Unemployment Insurance Appeal Board disqualifying claimant from receiving unemployment insurance benefits is supported by substantial evidence and must be upheld (see, Matter of Garcia [Roberts] 89 AD2d 643; Matter of Levick [Ross] 53 AD2d 950, appeal dismissed 42 NY2d 909, lv denied 42 NY2d 811).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.